DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/809,407, filed on 1/9/13.

Drawings
Figures 1-3 should be designated by a legend such as -- Prior Art -- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities.  Appropriate correction is required.
There is no description in the specification for reference numerals 141, 142, 143, 144, 145, 146 as illustrated in Figure 9.

Claim Objections
Claim 28 is objected to because of the following informalities.  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 10-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of U.S. Patent No. 9,213,046 (Wang).  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements and limitations in the Instant application are claimed and disclosed in the ‘046 Wang patent.  Hence, the claims in the Instant application are not patentably distinct from the claims in the ‘046 Wang patent.

Claims 10-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,132,827 (Wang).  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements and limitations in the Instant application are claimed and disclosed in the ‘827 Wang patent.  Hence, the claims in the Instant application are not patentably distinct from the claims in the ‘827 Wang patent.

Claims 10-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,732,200 (Wang).  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements and limitations in the Instant application are claimed and disclosed in the ‘827 .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 10-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent U.S. Patent 2007/0032951 (Tanenhaus et al.) in view of U.S. Patent Application Publication 2010/0037694 (Grossman).
With regards to claim 10, Tanenhaus et al. discloses an inertial measurement unit comprising, as illustrated in Figures 1-25, an inertial measurement device 10; a sensing module 40 comprising a support 49 and a measuring circuit board 11; the support 49 comprises a plurality of external surfaces (e.g. external surfaces of sides 50,51,52,53,54) facing away from one another; the measuring circuit board 11 comprises a plurality of panels 43 (Figure 6; paragraph [0049]) configured to be bent along edges of the support (as observed in Figure 7); each of the plurality of panels 43 comprises a front surface (e.g. top surface) that (1) supports one or more electrical components 14,42,44 (e.g. gyroscopes, operating system member) and (2) faces an external surface of the plurality of external surfaces of the support; (as observed in Figure 7); a gyroscope 14,15,42 and an accelerometer are positioned on at least one of the plurality of panels facing a corresponding external surface of the support (as observed in 
The only difference between the prior art and the claimed invention is a housing containing the sensing module; one or more damping units arranged between the sensing module and the housing,
Grossman et al. discloses a damping system for an inertial measurement unit comprising, as illustrated in Figures 1-4, a sensing module 108; a housing 102; one or more damping units 112 arranged between the sensing module and the housing. (See, paragraphs [0015] to [0017]). 
It would have been obvious to a person of ordinary skill in the art at the time of invention to have readily recognize the advantages and desirability of employing housing and the damping units as taught by Grossman et al. to the apparatus of Tanenhaus et al. to prevent damage to the sensing module from external forces and interferences such that the sensing module is capable to withstand high inertial loads as well as high shock loads and is therefore less susceptible to failure and fatigue and to absorb a desired amount of potential energy from the sensing module such that sensing elements like gyroscopes and/or accelerometers remain undamaged for the duration of the shock event. (See, paragraph [0017] of Grossman et al.).
With regards to claims 11 and 16, Tanenhaus et al. as modified by Grossman et al. do not explicitly specify such structural configurations (the one or more damping units are arranged relative to the sensing module such that an elastic center of the one or more damping units substantially coincides with a centroid of the sensing module; the one or more damping units comprise six damping units, and each of the damping units is arranged between the sensing module and the housing) as in these claims.  However, to have set such structural arrangements and characteristics for the damping unit, as suggested by Grossman et al. to the apparatus of Tanenhaus et al., as in the claims are considered to have been a matter of design 
With regards to claim 12, Tanenhaus et al does not disclose these structural parameters (each of the plurality of panels further comprises a back surface opposite to the front surface and facing away from the support such that the back surface does not support any electrical components and is in contact with one of the one or more damping units).  However, to have set such structural arrangements and characteristics for the gyroscope circuit boards are considered to have been a matter of design optimizations and possibilities that would have been obvious to an artisan of ordinary skill in the art at the time of invention without departing from the scope of the invention and would not change and/or alter the operation and performances of the gyroscope circuit boards.
With regards to claim 13, Tanenhaus et al. does not disclose the support has an inherent frequency that is substantially different from an operating vibration frequency of the gyroscope.  However, to have set such test characteristics and parameter for the frequencies as in the claim is considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.
With regards to claim 14, Tanenhaus et al. further discloses the support 49 comprises a cube-shaped structure with six external surfaces.  (See, paragraph [0061]).
With regards to claim 15, Tanenhaus et al. further discloses the measuring circuit board 11 comprises six panels. (See, as observed in Figures 6,7).
With regards to claim 17, Tanenhaus et al. further discloses the support 49 comprises a plurality of grooves 55 (e.g. cut-out groove; Figure 7) engraved on the plurality of external surfaces of the support such that the gyroscope and the accelerometer are being received within a corresponding groove of the plurality of grooves (paragraph [0062]; as observed in Figure 7).

With regards to claim 19, Tanenhaus et al. further discloses the one or more electrical components further include another accelerometer 15 such that the another accelerometer is positioned on another panel of the plurality of panels and is received within another groove of the plurality of grooves (paragraph [0044]; Figure 1).
With regards to claims 20 and 21, Tanenhaus et al. further discloses a A/D converter 16 and other circuitries as illustrated in Figures 3-5; however, does not disclose the anti-aliasing circuit is positioned on another panel of the plurality of panels and is received within another groove of the plurality of grooves and the A/D switching circuit, and the A/D switching circuit is positioned on another panel of the plurality of panels and is received within another groove of the plurality of grooves.  To have employ such electrical circuitries and structural connections as in the claim are considered to have been a matter of optimization and possibilities that would have been obvious to an artisan of ordinary skill in the art at the time of invention without departing from the scope of the invention, namely to provide electrical circuitries to process signals measured by the gyroscopes and accelerometers.
With regards to claim 22, Tanenhaus et al. further discloses a shape of each panel is congruent to a shape of the corresponding external surface of the support.  (See, Figures 1,6,7).
With regards to claim 23, Tanenhaus et al. further discloses the support 49 is manufactured using an integral forming process.  (See, paragraphs [0061] to [0062], [0076], [0080],[0082]).

With regards to claim 25, Tanenhaus et al. further discloses the measuring circuit board is configured to generate a signal (e.g. by DSP 23) indicative of a rotation of the UAV using the gyroscope (paragraphs [0014]; Figures 3,5); a control computer (e.g. laptop GUI controller) operably coupled to the measuring circuit board and configured to receive and process the signal in order to determine the rotation of the UAV (paragraph [0048]; Figure 5).
With regards to claims 26-29, the claims are directed to method clams and are commensurate in scope with the above apparatus claims 10,12-13,24 and are rejected for the same reasons as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner can normally be reached on Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 









/HELEN C KWOK/Primary Examiner, Art Unit 2861